Case: 21-20133     Document: 00516066216         Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 22, 2021
                                  No. 21-20133                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steffen Thomas Savarino,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-142-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Steffen Thomas Savarino was convicted of three counts of mail-
   matter theft by a postal employee, in violation of 18 U.S.C. § 1709. He was
   sentenced to time served and two years of supervised release. In May 2020,
   a few months after his sentencing, Savarino’s probation officer reported to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20133      Document: 00516066216            Page: 2   Date Filed: 10/22/2021




                                      No. 21-20133


   the district court that Savarino had been arrested for felony theft (more than
   $2500 and less than $30,000), on 28 April 2020. The court accepted the
   probation officer’s recommendation that no action be taken, pending
   disposition of the state charge.
          In February 2021, Savarino’s probation officer filed a petition,
   asserting Savarino violated the conditions of his supervised release by
   committing another felony theft, on 29 January 2021. The officer noted the
   still-pending felony-theft charge from Savarino’s April 2020 arrest also
   served as a basis for revoking his supervised release. In a superseding
   petition, Savarino’s probation officer contended Savarino also violated the
   conditions of his supervised release by failing to:           submit to urine
   surveillance; and participate as directed in outpatient substance-abuse
   treatment.
          The court revoked Savarino’s supervised release and imposed an 18-
   month sentence, above the Sentencing Guidelines range. Savarino contests
   the sentence and asserts the district court erred in imposing it because the
   court improperly considered, as dominant factors, the need for the sentence
   imposed to reflect the seriousness of Savarino’s new theft offenses and to
   provide just punishment for them.
          Both parties contend the standard of review is plain error; but, of
   course, our court, not the parties, determines the appropriate standard of
   review. E.g., United States v. Torres-Perez, 777 F.3d 764, 766 (5th Cir. 2011).
   When defendant properly preserves an objection to his revocation sentence,
   a revocation sentence is reviewed under a “plainly unreasonable” standard.
   See 18 U.S.C. § 3742(a)(4) (review of sentence); United States v. Miller, 634
   F.3d 841, 843 (5th Cir. 2011) (adopting “plainly unreasonable” standard for
   revocation sentences). Unpreserved challenges are reviewed for plain error.
   United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). A party can




                                           2
Case: 21-20133       Document: 00516066216         Page: 3   Date Filed: 10/22/2021




                                    No. 21-20133


   preserve error by informing the court of the desired action or objecting to the
   court’s action and stating the grounds for the objection. Holguin-Hernandez
   v. United States, 140 S. Ct. 762, 764 (2020).
          Holguin-Hernandez, however, stopped short of “decid[ing] what is
   sufficient to preserve a claim that a trial court used improper procedures in
   arriving at its chosen sentence . . . [or] when a party has properly preserved
   the right to make particular arguments supporting its claim that a sentence is
   unreasonably long”. Id. at 767 (emphasis omitted). And our court has
   declined to address the appropriate standard of review for specific assertions
   supporting a substantive-unreasonableness claim that were not clearly raised
   before the district court. See, e.g., United States v. Holguin-Hernandez, 955
   F.3d 519, 520 n.1 (5th Cir. 2020) (pretermitting issue regarding appropriate
   standard of review because defendant could not even overcome “less
   deferential abuse of discretion standard”) (opinion on remand); United
   States v. Navarro-Jusino, 993 F.3d 360, 362 n.2 (5th Cir. 2021) (same); but see
   United States v. Cano, 981 F.3d 422, 425 (5th Cir. 2020) (reviewing for plain
   error contention district court relied on improper factor because defendant
   failed to raise issue).
          Savarino sought a lower sentence than the one imposed. At no point,
   however, did he assert the court improperly considered a factor when
   imposing his revocation sentence. Our court need not decide whether
   Savarino preserved his sentencing contention because it fails under either
   standard of review.
          Reversal of a sentence imposed on revocation under 18 U.S.C.
   § 3583(e) (modification of conditions or revocation) is required only if
   impermissible considerations, such as the seriousness of the violations and
   the need for just punishment, were dominant factors in the district court’s
   sentencing decision. See United States v. Rivera, 784 F.3d 1012, 1017 (5th Cir.




                                          3
Case: 21-20133      Document: 00516066216             Page: 4   Date Filed: 10/22/2021




                                       No. 21-20133


   2015). There is no error, however, when such a factor “is merely a secondary
   concern or an additional justification for the sentence”. Id.; see also United
   States v. Sanchez, 900 F.3d 678, 684 & n.5 (5th Cir. 2018) (explaining
   revocation sentences are proper if court does “not take account of
   retribution” (citation omitted)).
          The court’s statements, in context, demonstrate the court was
   primarily frustrated with Savarino’s pattern of noncompliance with the terms
   of his supervised release and chose the 18-month sentence to afford adequate
   deterrence and sanction Savarino for his breach of the court’s trust. These
   are permissible considerations in a revocation hearing.          See 18 U.S.C.
   § 3583(e); 18 U.S.C. § 3553(a)(1), (a)(2)(B); United States v. Cano, 981 F.3d
   422, 426 (5th Cir. 2020) (explaining “[a] sentence imposed on revocation of
   supervised release punishes a breach of trust for violating the conditions of
   supervision”(citation omitted)); U.S.S.G. Ch.7, Pt.A, intro. comment 3(b)
   (U.S. Sentencing Comm’n 2014) (explaining when imposing revocation
   sentence, court primarily sanctions defendant’s breach of trust).
   Accordingly, while the court may have considered retribution as an
   additional justification for the sentence, other permissible statutory factors
   were dominant. See Sanchez, 900 F.3d at 684 (affirming district court’s
   upward variance based on “defendant’s lack of respect for the law” (citation
   omitted)). Moreover, it is not clear under existing law that the court’s
   specific comments gave dominant weight to an impermissible factor, and any
   error is, therefore, not reversible under the plainly-unreasonable standard.
   See id. at 682 (explaining sentence vacated only if identified error “is not just
   unreasonable but plainly unreasonable” (emphasis in original)); United States
   v. Warren, 720 F.3d 321, 326 (5th Cir. 2013) (“If we find the sentence
   unreasonable, we may reverse the district court only if we further determine
   the error was obvious under existing law”. (citation omitted)).
          AFFIRMED.



                                            4